Almand, Chief Justice.
Rule 14 of this court states, “. . . no ruling will be made on any issue not enumerated as error. Failure to file enumeration of errors within the time specified in these rules for the filing of briefs may be deemed as failure to perfect the appeal.”
Rule 20 of this court states, “The brief of counsel for the appellant must be filed with the clerk within 10 days after the docketing of the case in this court. . .”
Petitioner’s case was docketed in this court on June 24, 1969.
To this date, no enumeration of error has been filed. Petitioner has thus failed to perfect his appeal, and the appeal is

Dismissed.


All the Justices concur.